Filed with the U.S. Securities and Exchange Commission on February 26, 2016 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Schiff Hardin LLP 666 Fifth Avenue, Suite 1700 New York, NY 10103 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 661 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to add the audited financial statements and certain related financial information for the fiscal period ended October 31, 2015 for one series of the Trust: the Otter Creek Long/Short Opportunity Fund. Otter Creek Long/Short Opportunity Fund PROSPECTUS Institutional Class – Ticker: OTTRX Investor Class – Ticker: OTCRX February 26, 2016 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 1 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 7 PORTFOLIO HOLDINGS INFORMATION 12 MANAGEMENT OF THE FUND 12 SHAREHOLDER INFORMATION 15 ACCOUNT AND TRANSACTION POLICIES 21 TOOLS TO COMBAT FREQUENT TRANSACTIONS 23 DIVIDENDS AND DISTRIBUTIONS 24 TAX CONSEQUENCES 24 RULE 12B-1 AND OTHER SERVICE FEES 25 FINANCIAL HIGHLIGHTS 26 PRIVACY NOTICE 29 Table of Contents - Prospectus SUMMARY SECTION Otter Creek Long/Short Opportunity Fund Investment Objective The Otter Creek Long/Short Opportunity Fund (the “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Investor Class Redemption Fee (as a percentage of amount redeemed on shares held for 60 days or less) 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.50% 1.50% Distribution and Service (Rule 12b-1) Fees None 0.25% Other Expenses (includes Interest and Dividends on Securities Sold Short) 0.92% 0.92% Interest and Dividends on Securities Sold Short 0.61% 0.61% Acquired Fund Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses 2.43.% 2.68% Less: Fee Waiver and Expense Reimbursement(1) -0.11% -0.11% Net Annual Fund Operating Expenses 2.32% 2.57% (1) Otter Creek Advisors, LLC (the “Advisor”) has contractually agreed to waive a portion or all of its management fees and pay Fund expenses (excluding acquired fund fees and expenses (“AFFE”), interest, taxes, interest and dividend expense on securities sold short and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 1.70% and 1.95% of average daily net assets of the Fund’s Institutional Class shares and Investor Class shares, respectively (the “Expense Caps”).The Expense Caps will remain in effect through at least February 28, 2017, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $235 $747 $1,286 $2,758 Investor Class $260 $822 $1,410 $3,004 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 108% of the average value of its portfolio. Table of Contents - Prospectus 1 Principal Investment Strategies of the Fund The Fund employs a long/short investment strategy in an attempt to achieve capital appreciation and manage risk.The Fund takes long positions in securities Otter Creek believes to be undervalued and short positions in securities Otter Creek believes to be overvalued.The Fund’s objective is to provide long-term capital appreciation.Under normal market conditions, the net long exposure of the Fund (gross long exposures minus gross short exposures) is expected to range between -35% and +80% net long. The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. Under normal market conditions, the Fund primarily invests in equity securities that are traded on U.S. securities exchanges.Equity securities in which the Fund may invest include common stocks, convertibles, preferred stocks, warrants, exchange-traded funds (“ETFs”), American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”), and may invest in securities of companies that are offered pursuant to an initial public offering (“IPO”).The Fund may invest up to 30% of its total assets in securities of foreign issuers.The Fund may also invest up to 20% of the Fund’s net assets in Master Limited Partnerships (“MLPs”), and up to 30% of the Fund’s net assets in equity Real Estate Investment Trusts (“REITs”).To the extent the Fund invests in MLPs, its investments will be restricted to holding interests as a limited partner in such investments. The Fund may also invest in investment grade fixed income securities, including up to 30% of the Fund’s assets in corporate and convertible bonds as well as debt issued by the U.S. Government and its agencies.Additionally, up to 30% of the Fund’s net assets may be invested in high yield (“junk bonds”).High yield bonds are securities rated by a rating organization below its top four long-term rating categories or unrated securities determined by the Advisor to be of equivalent quality. The Fund may hold up to 100% of its assets in cash or cash equivalents, such as U.S. Government obligations, investment grade debt securities and other money market instruments, for temporary defensive purposes due to economic or market conditions. The Fund may utilize leverage of no more than 30% of the Fund’s total assets as part of the portfolio management process.From time to time, the Fund may invest a significant portion of its assets in the securities of companies in the same sector of the market.The Fund may also invest up to 10% of its net assets in derivatives including futures, options, swaps and forward foreign currency contracts.These instruments may be used to modify or hedge the Fund’s exposure to a particular investment market related risk, as well as to manage the volatility of the Fund. The dollar amount of short sales at any one time (not including short sales against the box) may not exceed 100% of the net assets of the Fund, and it is expected that normally the dollar amount of such sales will not exceed 75% of the net assets of the Fund. Principal Investment Risks Losing all or a portion of your money on your investment is a risk of investing in the Fund.The following additional risks could affect the value of your investment: ● Management Risk.The Fund is subject to management risk because it is an actively managed portfolio.The Advisor’s management practices and investment strategies might not produce the desired results.The Advisor may be incorrect in their assessment of a stock’s appreciation or depreciation potential.Additionally, the Advisor only recently began managing mutual funds. Table of Contents - Prospectus 2 ● Leverage Risk.Leverage is investment exposure which exceeds the initial amount invested.Leverage can cause the portfolio to lose more than the principal amount invested.Leverage can magnify the portfolio’s gains and losses and therefore increase its volatility. ● Market Risk.The prices of the securities in which the Fund invests may decline for a number of reasons.These reasons may include changing economic circumstances and/or perceptions about the creditworthiness of individual issuers. ● High Yield Securities Risk.Fixed income securities that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors due to the speculative nature of these securities, such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer. ● Equity Risk.The risks that could affect the value of the Fund’s shares and the total return on your investment include the possibility that the equity securities held by the Fund will experience sudden, unpredictable drops in value or long periods of decline in value. ● Fixed Income Securities Risk.Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Fund.Credit risk is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. ● Short Sales Risk.A short sale is the sale by the Fund of a security which it does not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases. However, if the underlying security goes up in price during the period in which the short position is outstanding, the Fund will realize a loss. The risk on a short sale is unlimited because the Fund must buy the shorted security at the higher price to complete the transaction. Therefore, short sales may be subject to greater risks than investments in long positions.Entering into short sales can involve the loss of more money than the actual cost of the investment, and the risk of loss if the third party to the short sale does not honor its contract terms. ● Non-Diversification Risk.A non-diversified fund may hold a significant percentage of its assets in the securities of fewer companies or even one company, and therefore events affecting those companies have a greater impact on the Fund than on a diversified fund. ● Foreign Securities.The Fund may invest in foreign securities.These foreign investments are subject to special risks.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may be less liquid and more volatile than U.S. securities, which could affect the Fund’s investments.Investments in foreign securities may also involve exposure to fluctuations in foreign currency exchange rates. ● Derivatives Risk.The Fund’s use of derivatives (which may include options and swaps) may reduce the Fund’s returns and/or increase volatility.A risk of the Fund’s use of derivatives is that the fluctuations in their values may not correlate perfectly with the overall securities markets.As a result of the structure of certain derivatives, adverse changes in the value of the underlying instrument can result in a counterparty’s losses being substantially greater than the amount invested in the derivative itself. ● Options Risk.Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transactions not to achieve its objectives. Table of Contents - Prospectus 3 ● Initial Public Offering Risk.The Fund may purchase securities of companies that are offered pursuant to an IPO.The risk exists that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer.The purchase of IPO shares may involve high transaction costs.IPO shares are subject to market risk and liquidity risk.When the Fund’s asset base is small, a significant portion of the Fund’s performance could be attributable to investments in IPOs, because such investments would have a magnified impact on the Fund. ● Master Limited Partnership Risk.Investing in MLPs entails risk related to potential changes in the U.S.tax law which could revoke the pass-through tax attributes that provide the tax efficiencies that make MLPs attractive investment structures.Additional risks include fluctuations in energy prices, decreases in supply of or demand for energy commodities, decreases in demand for MLPs in rising interest rate environments, and various other risks. ● RIC Qualification Risk. To qualify for treatment as a regulated investment company (“RIC”) under the Internal Revenue Code (“Code”), the Fund must meet certain income source, asset diversification and annual distribution requirements.The Fund’s MLP investments may make it more difficult for the Fund to meet these requirements.The asset diversification requirements include a requirement that, at the end of each quarter of each taxable year, not more than 25% of the value of the Fund’s total assets is invested in the securities (including debt securities) of one or more qualified publicly traded partnerships.The Fund anticipates that the MLPs in which it invests will be qualified publicly traded partnerships.If the Fund’s MLP investments exceed this 25% limitation, which could occur if the Fund’s investment in an MLP affiliate were re-characterized as an investment in an MLP, then the Fund would not satisfy the diversification requirements and could fail to qualify as a RIC. If, in any year, the Fund fails to qualify as a RIC for any reason, the Fund would be taxed as an ordinary corporation and would become (or remain) subject to corporate income tax. The resulting corporate taxes could substantially reduce the Fund’s net assets, the amount of income available for distribution and the amount of the Fund’s distributions. ● REIT and Real Estate Risk.The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs.Shareholders of the Fund will indirectly be subject to the fees and expenses of the individual REITs in which the Fund invests.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. ● Exchange-Traded Fund Risk.An exchange-traded fund (“ETF”), in which the Fund invests may not achieve its investment objective or execute its investment strategies effectively or a large purchase or redemption activity by shareholders of such an investment company might negatively affect the value of the investment company’s shares.The Fund must also pay its pro rata portion of an ETF’s fees and expenses.If an ETF held by the Fund trades at a discount to net asset value, the Fund could lose money even if the securities in which the ETF invests go up in value. ● Portfolio Turnover Risk.A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability.High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions and dealer mark-ups and other transaction costs.The trading costs and tax effects associated with portfolio turnover may adversely affect the Fund’s performance. Performance The following performance information provides some indication of the risks of investing in the Fund.The bar chart shows the Fund’s performance for the Investor Class and is an illustration of how shares of the Fund’s total returns have varied from year to year.The table below illustrates how the Fund’s average annual total returns for the 1-year and since inception periods compare with that of a broad-based securities index.The Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Prior to the date of this Prospectus, the Fund was managed by an affiliate of the Advisor, Otter Creek Management, Inc.Updated performance information is available on the Fund’s website at www.ottercreekfunds.com or by calling the Fund toll-free at 1-855-681-5261. Table of Contents - Prospectus 4 Calendar Year Total Return as of December 31 – Investor Class Highest Quarterly Return: Q2, 2014 5.70% Lowest Quarterly Return: Q3, 2014 -1.89% Average Annual Total Return as of December 31, 2015 1 Year Since Inception Investor Class Return Before Taxes 9.32% 9.43% Return After Taxes on Distributions 9.32% 9.42% Return After Taxes on Distributions and Sale of Fund Shares 5.27% 7.26% Institutional Class Return Before Taxes 9.57% 9.66% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 1.38% 7.56% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and does not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). Management Investment Advisor Otter Creek Advisors, LLC Table of Contents - Prospectus 5 The Fund is team-managed by the following Portfolio Managers: Portfolio Managers Name Title Managed the Fund Since R. Keith Long Principal Inception (2013) Michael J. Winter, CFA Principal Inception (2013) Tyler C. Walling Principal Inception (2013) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Otter Creek Long/Short Opportunity Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-855-681-5261, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Institutional Class - All Accounts None Investor Class - Standard Accounts None Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you invest through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account (“IRA”).Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial adviser), the Fund and/or the Advisor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 6 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Principal Investment Strategies The Fund employs a long/short investment strategy in an attempt to achieve capital appreciation and manage risk.The Fund takes long positions in securities Otter Creek believes to be undervalued and short positions in securities Otter Creek believes to be overvalued.The Fund’s objective is to provide long-term capital appreciation.The net long exposure of the Fund (gross long exposures minus gross short exposures) is usually expected to be between -35% and +80% net long.The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. Under normal market conditions, the Fund invests primarily in equity securities that are traded on U.S. securities exchanges. Equity securities in which the Fund may invest include common stocks, preferred stocks, warrants, ADRs, EDRs, GDRs. convertibles, and may include securities of companies that are offered pursuant to an IPO.The Fund may also invest up to 30% of its total assets in securities of foreign issuers.The Fund may invest up to 20% of the Fund’s net assets in MLPs and up to 30% of the Fund’s net assets in REITs.To the extent the Fund invests in MLPs, its investments will be restricted to holding interests as a limited partner in such investments.Additionally, the Fund may invest in ETFs, and may purchase and sell options on equities and stock indices with respect to 10% of its total assets. ADRs are equity securities traded on U.S. securities exchanges, which are generally issued by banks or trust companies to evidence ownership of foreign equity securities. MLPs are businesses organized as publicly traded limited partnerships which trade their proportionate shares of the partnership (units) on a public exchange.This pass-through creates passive income or losses, along with dividend and investment income.Generally speaking, MLP investment returns are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.As an income vehicle, the unit price can be influenced by general interest rate trends independent of specific underlying fundamentals.In addition, most MLPs are fairly leveraged and typically carry a portion of “floating” rate debt.As such, a significant upward swing in interest rates would drive interest expense higher.Furthermore, most MLPs grow by acquisitions partly financed by debt, and higher interest rates could make it more difficult to make acquisitions. REITs are securities that sell like a stock on the major exchanges and invest in real estate directly, either through properties or mortgages.REITs receive special tax treatment and may offer investors higher yields, as well as more liquidity than directly investing in real estate. With respect to the fixed income portion of the Fund’s portfolio, the Fund’s assets are allocated across different fixed-income market sectors and maturities, including up to 30% of the Fund’s assets in investment grade fixed-income securities issued or guaranteed by the U.S.government, or its agencies or municipalities, and corporate issuers.The Fund may invest up to 30% of its assets in debt securities deemed below investment grade, also known as “junk bonds.” The Fund may utilize leverage of no more than 30% of the Fund’s total assets as part of the portfolio management process.From time to time, the Fund may invest a significant portion of its assets in the securities of companies in the same sector of the market.The Fund may also invest up to 10% of its net assets in derivatives including futures, options, swaps and forward foreign currency contracts.These instruments may be used to modify or hedge the Fund’s exposure to a particular investment market related risk, as well as to manage the volatility of the Fund. The dollar amount of short sales at any one time (not including short sales against the box) may not exceed 100% of the net assets of the Fund, and it is expected that normally the dollar amount of such sales will not exceed 75% of the net assets of the Fund.Short selling is the selling of a stock that the Fund does not own.More specifically, a short sale is the sale of a security that is not owned by the Fund, but that is promised to be delivered.Shorting is betting against the overall direction of the market.Shorting stocks involves using borrowed money.The Fund does not intend to engage in high portfolio trading activity. Table of Contents - Prospectus 7 Cash and Cash Equivalent Holdings The Fund may invest up to 100% of its net assets in cash, cash equivalents, and high-quality, short-term debt securities, money market mutual funds and money market instruments due to a lack of suitable investment opportunities or for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Fund not achieving its investment objective and the Fund’s performance may be negatively affected as a result.Additionally, the temporary defensive positions taken by the Fund in response to adverse market or other conditions may be, or are inconsistent with, the Fund’s principal investment strategies. To the extent that the Fund uses a money market fund or an exchange-traded fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s or exchange-traded fund’s management fees and operational expenses. Derivatives and Hedging Techniques Derivatives are financial instruments whose value depend upon, or are derived from, the value of an asset, such as one or more underlying investments, currencies or indexes.The Fund may engage in a variety of transactions using derivatives, such as options on securities and securities indexes.Derivatives may be used by the Fund for any of the following purposes: ● As a hedging technique in an attempt to manage risk in the Fund’s portfolio ● As a substitute for buying or selling securities ● To enhance the Fund’s return ● As a cash flow management technique A derivative contract will obligate or entitle the Fund to deliver or receive an asset or cash payment based on the change in value of one or more investments, currencies or indexes.When the Fund enters into derivatives transactions, it may be required to segregate assets or enter into offsetting positions, in accordance with applicable regulations.Such segregation is not a hedging technique and will not limit the Fund’s exposure to loss.The Fund will, therefore, have investment risk with respect to both the derivative itself and the assets that have been segregated to offset the Fund’s derivative exposure.If such segregated assets represent a large portion of the Fund’s portfolio, portfolio management may be affected as covered positions may have to be reduced if it becomes necessary for the Fund to reduce the amount of segregated assets in order to meet redemptions or other obligations. Should the Fund invest in derivatives, the Fund will, in determining compliance with any percentage limitation or requirement regarding the use or investment of fund assets, take into account the market value of the Fund’s derivative positions that are intended to reduce or create exposure to the applicable category of investments. Risks Management Risk.Management risk describes the Fund’s ability to meet investment objectives based on the Advisor’s success or failure at implementing investment strategies for the Fund.The value of your investment is subject to the effectiveness of the Advisor’s research, analysis, asset allocation among portfolio securities and ability to identify a stock’s appreciation potential.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished. Table of Contents - Prospectus 8 Leverage Risk. Leverage is the practice of borrowing money to purchase securities.Leverage can increase the investment returns of the Fund if the securities purchased increase in value in an amount exceeding the cost of the borrowing.However, if the securities decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage.Leverage can magnify the portfolio’s gains and losses and therefore increase its volatility. Market Risk.The Fund is designed for long-term investors who can accept the risks of investing in a portfolio with significant common stock holdings. Common stocks tend to be more volatile than other investment choices such as bonds and money market instruments.The value of the Fund’s shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by the Fund, and you could lose money. High Yield Securities Risk.Fixed income securities receiving below investment grade ratings (i.e., “junk bonds”) may have speculative characteristics, and, compared to higher-grade securities, may have a weakened capacity to make principal and interest payments in economic conditions or other circumstances.High yield, high risk, and lower-rated securities are subject to additional risk factors due to the speculative nature of these securities, such as increased possibility of default, decreased liquidity, and fluctuations in value due to public perception of the issuer of such securities.These bonds are almost always uncollateralized and subordinate to other debt that an issuer may have outstanding.In addition, both individual high yield securities and the entire high yield bond market can experience sharp price swings due to a variety of factors, including changes in economic forecasts, stock market activity, large sustained sales by major investors, or, a higher profile default. Equity Risk.The risks that could affect the value of the Fund’s shares and the total return on your investment include the possibility that the equity securities held by the Fund will experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect the securities market generally, such as adverse changes in: economic conditions, the general outlook for corporate earnings, interest rates, or investor sentiment.Equity securities may also lose value because of factors affecting an entire industry or sector, such as increases in production costs, or factors directly related to a specific company, such as decisions made by its management. Fixed Income Securities Risk.Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Fund.Credit risk is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. Short Sales Risk.A short sale is the sale by the Fund of a security which it does not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases. However, if the underlying security goes up in price during the period in which the short position is outstanding, the Fund will realize a loss. The risk on a short sale is unlimited because the Fund must buy the shorted security at the higher price to complete the transaction. Therefore, short sales may be subject to greater risks than investments in long positions. With a long position, the maximum sustainable loss is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security.The Fund would also incur increased transaction costs associated with selling securities short. In addition, if the Fund sells securities short, it must maintain a segregated account with its custodian containing cash or high-grade securities equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with the Fund’s broker (not including the proceeds from the short sales).The Fund may be required to add to the segregated account as the market price of a shorted security increases. As a result of maintaining and adding to its segregated account, the Fund may maintain higher levels of cash or liquid assets (for example, U.S. Treasury bills, repurchase agreements, high quality commercial paper and long equity positions) for collateral needs thus reducing its overall managed assets available for trading purposes. The Fund’s gains and losses will also be decreased or increased, as the case may be, by the amount of any dividends, interest, or expenses, including transaction costs and borrowing fees, the Fund may be required to pay in connection with a short sale.Such payments may result in the Fund having higher expenses than a fund that does not engage in short sales and may negatively affect the Fund’s performance. Table of Contents - Prospectus 9 Non-Diversification Risk. The Fund is non-diversified, which means that there is no restriction under the Investment Company Act of 1940, as amended (“1940 Act”) on how many different issuers must be included in the Fund’s portfolio.As a result, the Fund’s shares may be more volatile and fluctuate more than shares of a fund that invests in a broader range of issuers because the Fund will be impacted to a greater extent by any adverse economic, political or regulatory developments affecting the issuers in its portfolio.The Fund is still subject to certain diversification requirements for federal income tax purposes, which are less rigorous than the diversification requirements under federal securities law.See “Taxation” in the Fund’s Statement of Additional Information for more information. Foreign Securities Risk.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may be less liquid and more volatile than U.S. securities, which could affect the Fund’s investments.The exchange rates between U.S. dollar and foreign currencies might fluctuate, which could negatively affect the value of the Fund’s investments.Investments in foreign securities may also involve exposure to fluctuations in foreign currency exchange rates. Foreign securities are also subject to higher political, social and economic risks.These risks include, but are not limited to, a downturn in the country’s economy, excessive taxation, political instability, and expropriation of assets by foreign governments.Compared to the U.S., foreign governments and markets often have less stringent accounting, disclosure, and financial reporting requirements. Derivatives Risk.The Fund’s use of derivative instruments involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other traditional investments.Derivatives are subject to a number of risks, such as liquidity risk, interest rate risk, market risk, credit risk and management risk.They also involve the risk of mispricing or improper valuation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index.The Fund by investing in a derivative instrument could lose more than the principal amount invested.Also, suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial.The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative or due to failure of a counterparty.Derivatives may create leverage in the Fund, which magnifies the Fund’s exposure to the underlying investment so that small changes in the value of the underlying instruments may produce disproportionate losses to the Fund.A counterparty’s loss on a derivatives transaction may substantially exceed the counterparty’s initial investment. Options Risk.Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Advisor to manage future price fluctuations and the degree of correlation between the options and securities (or currency) markets.By writing put options on equity securities, the Fund gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Fund will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time.The successful use of options depends in part on the ability of the Advisor to anticipate future price fluctuations and the degree of correlation between the options and securities (or currency) markets.If the Advisor is incorrect in its expectation of changes in market prices or determination of the correlation between the instruments or indices on which options are written and purchased and the instruments in the Fund’s investment portfolio, the Fund may incur losses that it would not otherwise incur. Table of Contents - Prospectus 10 Initial Public Offering Risk.The Fund may purchase securities of companies that are offered pursuant to an IPO.The risk exists that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer.The purchase of IPO shares may involve high transaction costs.IPO shares are subject to market risk and liquidity risk.When the Fund’s asset base is small, a significant portion of the Fund’s performance could be attributable to investments in IPOs, because such investments would have a magnified impact on the Fund. Master Limited Partnership Risk.The Fund’s investments in MLPs entail risks, including potential changes in the U.S. tax code which could revoke the pass-through tax attributes that provide the tax efficiencies that make MLPs attractive investment structures.Additional risks include but are not limited to fluctuations in energy prices, decreases in the supply of or demand for energy commodities, decreases in demand for MLPs in rising interest rate environments, unique tax consequences due to the partnership structure and potentially limited liquidity in thinly traded issues.Investments in general partnerships may be riskier than investments in limited partnerships. In addition, investors in MLP units, unlike investors in the securities of a corporation, have limited control and voting rights on matters affecting the partnership. In addition, there are certain tax risks associated with an investment in MLP units and conflicts of interest may exist between common unit holders and the general partner, including those arising from incentive distribution payments. RIC Qualification Risk.The Fund intends to qualify for treatment as a RIC under the Code, which means that the Fund must meet certain income source, asset diversification and annual distribution requirements. The Fund’s MLP investments may make it more difficult for the Fund to meet these requirements.The asset diversification requirements include a requirement that, at the end of each quarter of each taxable year, not more than 25% of the value of the Fund’s total assets is invested in the securities (including debt securities) of one or more qualified publicly traded partnerships.The Fund anticipates that the MLPs in which it invests will be qualified publicly traded partnerships.If the Fund’s MLP investments exceed this 25% limitation, which could occur if the Fund’s investment in an MLP affiliate were re-characterized as an investment in an MLP, then the Fund would not satisfy the diversification requirements and could fail to qualify as a RIC.If, in any year, the Fund fails to qualify as a RIC for any reason, the Fund would be taxed as an ordinary corporation and would become (or remain) subject to corporate income tax.The resulting corporate taxes could substantially reduce the Fund’s net assets, the amount of income available for distribution and the amount of the Fund’s distributions. Such a failure would have a material adverse effect on the Fund and its shareholders. In such case, distributions to shareholders generally would be eligible (i) for treatment as qualified dividend income in the case of individual shareholders, and (ii) for the dividends-received deduction in the case of corporate shareholders, provided certain holding period requirements are satisfied.In such circumstances, the Fund could be required to recognize unrealized gains, pay substantial taxes and interest and make substantial distributions before re-qualifying as a RIC that is accorded special treatment. Table of Contents - Prospectus 11 REIT and Real Estate Risk.When the Fund invests in REITs, it is subject to risks generally associated with investing in real estate, such as: (1)possible declines in the value of real estate, (2)adverse general and local economic conditions, (3)possible lack of availability of mortgage funds, (4)changes in interest rates, and (5)environmental problems.In addition, REITs are subject to certain other risks related specifically to their structure and focus such as: (a)dependency upon management skills; (b)limited diversification; (c)the risks of locating and managing financing for projects; (d)heavy cash flow dependency; (e)possible default by borrowers; (f)the costs and potential losses of self-liquidation of one or more holdings; (g)the possibility of failing to maintain exemptions from securities registration; and, (h) in many cases, relatively small market capitalization, which may result in less market liquidity and greater price volatility. Exchange-Traded Fund Risk.Investments in ETFs involve substantially the same risks as investing directly in the instruments held by these entities.However, the total return from such investments will be reduced by the operating expenses and fees of the ETF. The Fund must also pay its pro rata portion of an ETF’s fees and expenses.An ETF may not achieve its investment objective or execute its investment strategy effectively, which may adversely affect the Fund’s performance.Shares of an ETF may expose the Fund to risks associated with leverage and may trade at a premium or discount to the NAV of the ETF’s portfolio securities depending on a variety of factors, including market supply and demand.Unlike shares of typical mutual funds, shares of ETFs are bought and sold based on market values throughout each trading day, and not at net asset value.For this reason, shares could trade at either a premium or discount to net asset value.If an ETF held by the Fund trades at a discount to net asset value, the Fund could lose money even if the securities in which the ETF invest go up in value. Portfolio Turnover Risk. A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability.A high portfolio turnover rate also leads to higher transactions costs, which could negatively affect the Fund’s performance.Distributions to shareholders of short-term capital gains are taxed as ordinary income under federal tax laws.High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions and dealer mark-ups and other transaction costs.The trading costs and tax effects associated with portfolio turnover may adversely affect the Fund’s performance. PORTFOLIO HOLDINGS INFORMATION A complete description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (“SAI”) and on the Fund’s website at www.ottercreekfunds.com. MANAGEMENT OF THE FUND Investment Advisor The Fund is managed by Otter Creek Advisors, LLC, located at 222 Lakeview Avenue, Suite 1100, West Palm Beach, Florida 33401, a privately owned Florida corporation.Prior to February 27, 2015, the Fund was managed by an affiliate of the Advisor, Otter Creek Management, Inc., located at 222 Lakeview Avenue, Suite 1100, West Palm Beach, Florida 33401, a privately owned Delaware corporation.As of December 31, 2015, the Advisor had approximately $208.6 million in assets under management. The Advisor is responsible for the day-to-day management of the Fund in accordance with the Fund’s investment objective and policies.The Advisor also furnishes the Fund with office space and certain administrative services and provides most of the personnel needed to fulfill its obligations under its advisory agreement.For such services, the Advisor is entitled to receive a monthly management fee based upon the average daily net assets of the Fund at 1.50%. Table of Contents - Prospectus 12 A discussion regarding the basis of the Board’s approval of the new investment advisory agreement is available in the Fund’s Semi-Annual Report to shareholders for the fiscal period ended April30, 2015. The Advisor’s Portfolio Managers The Fund is team-managed by the Portfolio Managers listed below.The SAI provides additional information about the portfolio managers’ compensation, other accounts managed, and ownership of securities in the Fund. R. Keith Long.Mr. Long is a Principal and Portfolio Manager with the Advisor, which was founded in 2014.Mr.Long founded Otter Creek Management, an affiliate of the Advisor and the Fund’s previous investment advisor, in 1991 and has served as its Chief Investment Officer and President since inception.Prior to forming Otter Creek Management, Mr.Long joined Lionel D. Edie & Co., Chicago, Illinois in 1973, as a security analyst.In 1979, Mr.Long joined Delphi Capital Management in Chicago, where he served as a portfolio manager and investment analyst.In 1980, Mr.Long moved to the Chicago Board of Trade where he was employed by Tradelink, an exchange clearing firm.In January 1982, Mr.Long joined Kidder Peabody & Co.’s Chicago Board of Trade operations as a fixed income analyst and arbitrage trader.In November of 1982, Mr.Long moved to Kidder Peabody's New York office.In 1983, Mr.Long joined Morgan Stanley & Co. in New York.In 1991, Mr.Long left Morgan Stanley to organize the General Partner for Otter Creek Management.Mr. Long served as a Director of CNO Financial Corporation for six years from May2009 until May of 2015.Mr.Long received a B.S. degree and an M.B.A. degree, both in Finance, from Indiana University. Michael J. Winter, CFA.Mr. Winter is a Principal and Portfolio Manager with the Advisor.Mr.Winter joined the previous investment advisor in January 2007 and serves as an investment professional.Prior to joining the General Partner of Otter Creek Management, Mr.Winter worked as a portfolio manager and analyst at Staghorn Capital Management, LLC, a long/short equity hedge fund, in Boston, Massachusetts from 2005 through 2006.From 2000 through 2003, Mr.Winter worked as an investment associate with Putnam Investment Management in Boston.While at Putnam, Mr.Winter analyzed both international and domestic equities in a variety of sectors including financial, transportation and consumer.Mr.Winter received his BS in Economics and Finance from Boston College in 2000 and earned an MBA from The University of Chicago Booth School of Business in 2005.While attending business school, Mr.Winter spent the summer of 2004 interning with the General Partner.Mr.Winter holds the Chartered Financial Analyst designation and is a member of the CFA Institute. Tyler C. Walling.Mr. Walling is a Principal and Portfolio Manager with the Advisor.Mr.Walling joined the previous investment advisor in May 2011 and serves as an investment professional.Prior to joining the General Partner of Otter Creek Management, Mr.Walling worked at Goldman Sachs & Co., an investment banking and securities firm, in New York, New York, as a Global Investment Research Associate in from August2009 through May2011 and as a Global Investment Research Analyst from July2006 through July2009.While at Goldman Sachs & Co., Mr.Walling performed in-depth fundamental research and analysis for food, beverage, and tobacco companies, auto manufacturers and auto parts suppliers.Mr.Walling received his BS in Finance from Lehigh University in 2006. Table of Contents - Prospectus 13 Fund Expenses The Fund is responsible for its own operating expenses.However, the Advisor has contractually agreed to waive all or a portion of its management fees and pay Fund expenses through at least February 28, 201 7 to limit Net Annual Fund Operating Expenses of the Fund (excluding AFFE, interest, taxes, interest and dividend expense on securities sold short and extraordinary expenses) to the amounts shown below as a percentage of the Fund’s average daily net assets.The Fund’s net operating expenses may be higher to the extent that the Fund incurs expenses that are not covered in the fees and expenses table. Institutional
